Citation Nr: 1727018	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-26 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army National Guard of South Carolina, with a period of active service from January 1971 until May 1971.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The July 2012 rating decision also denied service connection for bilateral hearing loss.  A March 2016 rating decision, however, granted service connection for this disability and assigned a noncompensable initial evaluation effective from February 14, 2012 until January 9, 2016, and an evaluation of 20 percent on and after January 10, 2016.  The Veteran has not expressed disagreement with either the effective dates or ratings assigned.  The March 2016 rating decision represents a full grant as to that issue and the Board has limited the scope of the appeal accordingly.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In his September 2013 substantive appeal, the Veteran requested a Board hearing by videoconference, which was subsequently scheduled for December 2016.  The Veterans Appeals Control and Locator System (VACOLS) shows that on December 3, 2016 the Veteran called to cancel the hearing.  In any event, as the Board's decision herein is favorable to the Veteran as to his claim for service connection for tinnitus, the status of his hearing request is moot.  


FINDING OF FACT

The Veteran's tinnitus is etiologically related to acoustic trauma sustained in active service.  

CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for tinnitus, which he asserts is related to regularly shooting M-14 and M-16 rifles. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (internal quotation marks omitted).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran is competent to report when they first experienced tinnitus and that the symptoms have continued since service. Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).

In determining whether service connection is warranted for a disease or disability, VA must determine whether the evidence supports the claim, or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After considering all information and lay and medical evidence of record, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  
At a May 2012 VA audiological examination, the examiner reported that the Veteran did not experience tinnitus.  

Of record is a July 2013 Ear Conditions Disability Benefits Questionnaire completed by a private physician, Dr. K.  Dr. K. reported the Veteran had tinnitus.  

At an August 2013 hearing before a Decision Review Officer at the RO, the Veteran reported that he first experienced tinnitus while on the firing line during his period of service and that he has experienced intermittent tinnitus since then.

In his September 2013 substantive appeal, the Veteran again reported experiencing bilateral tinnitus.

At a January 2016 VA audiological examination, an examiner (different than the one who conducted the May 2012 VA evaluation) reported that the Veteran did not experience tinnitus.

The Board finds that this evidence demonstrates that the Veteran sustained acoustic trauma in active service.  The Veteran is already service-connected for bilateral hearing loss as a result of such acoustic trauma.  He has competently and credibly reported tinnitus in service.  He has also competently and credibly asserted a continuity of relevant symptomatology since service.  He has a current diagnosis of tinnitus, as he is competent to report his symptoms of tinnitus and as the diagnosis of tinnitus was further confirmed by Dr. K.  It is unclear why both VA examiners failed to document the Veteran's reported tinnitus symptoms, but the Board will place greater weight on the Veteran's direct statements regarding symptoms as well as Dr. K's conclusion-rather than the VA examiners' reported findings.  Therefore, the Board finds that entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



(CONTINUED ON NEXT PAGE)
ORDER

Service connection for tinnitus is granted.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


